Exhibit 10.124

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

This Mortgage Loan Purchase Agreement is dated and effective as of 9/25/12, by
and between the "Seller" and the "Purchaser" identified on the signature
page hereto.

 

RECITALS

 

The Seller desires to sell and transfer to the Purchaser from time to time, and
the Purchaser desires to purchase from the Seller from time to time, certain
Mortgage Loans upon such terms as set forth herein.

 

In consideration of the promises and the mutual agreements and undertakings set forth herein, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

THE GUIDE

 

Unless the context otherwise requires, all capitalized terms used and not
otherwise defined in the Agreement shall have the meanings assigned to such
terms in the PennyMac Seller's Guide, as amended and supplemented from time to
time. For avoidance of doubt, the terms "Agreement" and "Guide" as used herein
shall also have the meanings assigned to such terms in the PennyMac Seller's
Guide. The parties expressly understand and agree that the Guide is incorporated
into the Agreement by reference and forms a critical and inseparable part
thereof. Seller also expressly understands and agrees that Purchaser reserves
the right to amend or supplement the Guide at any time and from time to time.
Purchaser shall furnish Seller with any such amendments or supplements, which
shall become effective immediately upon notice thereof or on such later date as
Purchaser may determine in its sole discretion, and the sale and purchase of
each Mortgage Loan hereunder shall be subject to all requirements of the Guide,
as in effect on the related Funding Date.

 

ARTICLE II

 

SALE OF THE MORTGAGE LOANS

 

Section 2.1  Agreement of Sale. On each Funding Date, the Seller does hereby
agree to sell, convey, transfer and assign to the Purchaser all right, title and
interest in and to the Mortgage Loans, all in accordance with the terms and
conditions set forth in the Agreement.

 

Section 2.2  Payment of the Purchase Price. On each Funding Date, the Purchaser
shall pay to the Seller the Purchase Price, by wire transfer in immediately
available funds to the account designated by the Seller. Upon completion of the
wire transfer to the Seller's designated account, the Purchaser shall own the
Mortgage Loans and the Servicing Rights, free and clear of any lien or
encumbrance whatsoever.





1

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

Section 2.3  Entitlement to Payment on the Mortgage Loans. The Purchaser shall
be entitled to all collections and recoveries of principal and interest paid by
a Mortgagor, received by Seller or otherwise applied to any Mortgagor’s account
after the related Funding Date.

 

Section 2.4  Delivery of Mortgage Loan Documents. The Seller shall deliver the
Mortgage Loan Documents with respect to each Mortgage Loan to the Purchaser or
its designee on or before the Delivery Due Date, except as otherwise permitted
to be delivered later in accordance with the requirements of the Guide.

 

Section 2.5  Conditions to Funding. The Purchaser's obligations hereunder with
respect to any Mortgage Loan are subject to the fulfillment of the following
conditions precedent. In the event that any of the conditions set forth below
are not satisfied, the Purchaser shall not have any obligation to purchase any
such Mortgage Loan or to pay the Purchase Price as contemplated hereunder.

 

(a)        Each of the representations and warranties made by the Seller
hereunder shall be true and correct in all material respects as of the related
Funding Date and no event shall have occurred which, with notice or the passage
of time, would constitute a default under the Agreement;

 

(b)        The Seller shall have delivered to the Purchaser a complete Mortgage
File with respect to each Mortgage Loan that contains all of the Mortgage Loan
Documents required to be delivered on or before the Delivery Due Date, except as
otherwise permitted to be delivered later in accordance with the requirements of
the Guide; and

 

(c)        Each of the terms and conditions set forth herein which are required
to be satisfied on or before the related Funding Date shall have been satisfied
unless waived in writing by the party affected thereby.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1  Representations, Warranties and Covenants Respecting the Seller. As
of the date of the Agreement and as of each Funding Date, the Seller makes each
of the "Representations, Warranties and Covenants Respecting the Seller" as are
set forth in the Guide as it exists on the related date such representation,
warranty and/or covenant was made.

 

Section 3.2  Representations and Warranties Regarding Individual Mortgage Loans.
With respect to each Mortgage Loan as of the related Funding Date, the Seller
makes each of the "Representations and Warranties Respecting the Individual
Mortgage Loans" as are set forth in the Guide as it exists on the related date
such representation and warranty was made.

 

Section 3.3  Survival of Representations and Warranties; Applicability. The
representations, warranties and covenants referenced in this Article III shall
survive the sale of the Mortgage Loans to the Purchaser and shall inure to the
benefit of the Purchaser, notwithstanding any restrictive or qualified
endorsement on any Mortgage Note or Assignment of Mortgage or





2

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

Purchaser's examination or failure to examine any Mortgage File.
Furthermore, the absence of the Seller in either the chain of title or
endorsements shall in no way limit the Purchaser's recourse against the Seller
as provided in the Agreement for a breach  of one or more of the
Seller's representations and warranties made herein.

 

For purposes of the Agreement, the term "to the best of the Seller's knowledge"
means that the Seller reasonably believes such representation and warranty to be
true, and has no knowledge or notice that such representation or warranty is
inaccurate or incomplete, and, consistent with the standard of care exercised by
prudent lending institutions, the Seller has conducted a reasonable inquiry to
assure the accuracy and completeness of the applicable representation and
warranty. With respect to representations and warranties referenced in this
Article III that are made to the best of the Seller's knowledge, if it is
discovered by either the Seller or the Purchaser that the substance of such
representation and warranty is inaccurate and /or incomplete, the Purchaser
shall be entitled to all the remedies to which it would be entitled for a breach
of representation or warranty, including, without limitation, the repurchase
requirements contained herein, notwithstanding the Seller's lack of knowledge
with respect to the inaccuracy and/or incompleteness of the representation or
warranty at the time it was made.

 

Section 3.4  Repurchase Obligations.

 

As further provided below,  Seller shall have a Repurchase Obligation with
respect to any Mortgage Loan upon the occurrence of one or more of the following
breaches affecting such  Mortgage Loan:

 

(a)       Upon the discovery by either the Seller or the Purchaser of a breach
of any representation, warranty or covenant referenced in this Article III;

 

(b)       Where the Seller fails to deliver, or fails to cause to be delivered,
one or more original Mortgage Loan Documents with respect to the Mortgage Loan
as required and specified in the Guide within the maximum delivery time
permitted in the Guide for such original document, or, if no time is specified,
within one hundred and twenty (120) days after the related Funding Date;

 

(c)       Where an Early Payment Default has occurred with respect to the
Mortgage Loan; and

 

(d)       Upon the occurrence of any other event or circumstance giving rise to
a Repurchase Obligation, as the same may be identified in the Guide as it exists
on the related Funding Date of such Mortgage Loan.

 

Upon receipt of notice from the Purchaser of a breach set forth in this Section
3.4 with respect to any Mortgage Loan, if such breach is capable of being cured,
the Seller shall have a period of thirty (30) days from the date of the notice
in which to cure such breach. If the Seller fails to cure such breach within
this time frame, the Seller shall repurchase the affected Mortgage Loan by
paying the Purchaser the related Repurchase Price immediately after the
conclusion of the cure period. With respect to any breach set forth in this
Section 3.4 that is not capable of being cured by the Seller, the Seller shall
repurchase the affected Mortgage Loan by paying the Repurchase





3

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

Price within five (5) business
days after the earlier of (x) the date of its receipt of the notice, and
(y) the date of its determination that such breach is incapable of being cured.

 

Seller expressly understands and agrees that no Repurchase Obligation with
respect to any Mortgage Loan shall be affected
in any way by: (i) the initiation or prosecution of a foreclosure
proceeding, or the occurrence of a foreclosure sale, with respect
to the Mortgage Loan (or the acceptance of a deed-in-lieu of foreclosure by
Purchaser); (ii) the transfer of title to the Mortgaged Property to the
Purchaser or any third party; (iii) the modification of the Mortgage
Loan by Purchaser, any subsequent  investor or the servicer,
(iv) the waiver of all or a portion  of the unpaid principal balance
of the Mortgage Loan by Purchaser,  any subsequent investor or the servicer; or
(v) any other action or omission by Purchaser, any subsequent investor or the
servicer, including, without limitation, normal and customary servicing
of the Mortgage Loan, including any loss mitigation efforts that affect or
impair any rights or remedies against the Mortgagor under the terms of the
Mortgage Loan or applicable law,  it being expressly understood that any such
action or omission  set forth in (i) through (v) above may have been required,
 reasonably necessary or desirable to mitigate any losses  resulting from the
breach  giving rise to the Repurchase Obligation.

 

At the time of repurchase, the Purchaser
and the Seller shall arrange for the reassignment of the repurchased
Mortgage Loan to the Seller and the delivery to the Seller of any documents
 held by the Purchaser or its custodian relating to such Mortgage Loan.

 

Section 3.5  Additional Remedies for Early Payoff.

 

Each Mortgage Loan purchased by Purchaser from the Seller shall be subject to
Purchaser's Early Payoff Policy, which requires that in the event of an Early
Payoff with respect to a Mortgage Loan, the Seller shall promptly reimburse the
Purchaser any related servicing released premium as published or calculated
internally by Purchaser or, to the extent a Mortgage Loan subject to an Early
Payoff has not been pooled or resold to investors, any premium paid in excess of
par in respect of such Mortgage Loan. Purchaser may change its Early Payoff
Policy at any time and from time to time. Purchaser shall notify Seller of any
such changes, which shall become effective immediately upon notice thereof or on
such later date as Purchaser may determine in its sole discretion, and such
changes shall apply to all Mortgage Loans purchased on or after such effective
date.

 

Section 3.6  Indemnification of the Purchaser; Offset. In addition to the
Repurchase Obligations set forth in Section 3.4, the Seller shall defend and
indemnify the Purchaser and hold it harmless against any losses, damages,
penalties, fines, forfeitures, judgments and any related costs including,
without limitation, reasonable and necessary legal fees, resulting from any
claim, demand, defense or liability based upon or arising out of (a) any act or
omission on the part of the Seller in receiving, processing, funding or
servicing any Mortgage Loan, (b) any breach by Seller of any of the terms of the
Agreement, or (c) any circumstance giving rise to a Repurchase Obligation as set
forth in Section 3.4. Without limiting in any way the Repurchase Obligations of
the Seller set forth in Section 3.4 and the indemnification obligations of the
Seller set forth in this Section 3.6, the Purchaser or its affiliates shall have
the right to offset, from any amount owed or otherwise payable to the Seller or
its affiliates hereunder or under any other agreement with the Seller or its
affiliates, any amount that the Seller or its affiliates owes or is otherwise
required to pay to the Purchaser under the Agreement or under any other
agreement with the Purchaser or its affiliates. In addition to the obligations
of the Seller set forth in this Article III, the Purchaser may





4

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

pursue any and all remedies otherwise
available at law or in equity, including, but not limited to,
the right to seek damages.

 

Section 3.7  Cause of Action. Any cause of action against the Seller relating to
or arising out of a breach of this Article III shall accrue upon Seller's
failure to satisfy its Repurchase Obligation, indemnity obligations or other
obligations in the manner, and in accordance with the timeframes, required
hereunder.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1
 No Solicitation. From and after the date hereof, the Seller shall use its best efforts to
prevent the sale of the name of any Mortgagor to any person or entity.
From and after the date a Purchase Commitment is executed by both parties, the
Seller agrees that it will not take any action or permit or cause any action
to be taken by any of its agents or affiliates, or by any independent
contractors on its behalf, to personally, by telephone or mail, solicit
the borrower or obligor under any Mortgage Loan for the purpose
of refinancing a Mortgage Loan, without the prior written consent of the
Purchaser. Notwithstanding the foregoing, it is understood and
agreed that promotions undertaken by the Seller or any affiliate
which are directed to the general public  at large,  including,
without limitation, mass mailing based on commercially acquired mailing lists,
newspaper,  radio and television advertisements shall not constitute
solicitation under this Section 4.1.

 

Section 4.2    Confidentiality.
 The Seller and the Purchaser hereby acknowledge and agree that the Agreement
shall be kept confidential and its contents will not be divulged to any party
without the other party's consent except as may be necessary or required
in working with legal counsel, auditors, taxing authorities
or other governmental agencies.

 

Section 4.3  Termination; Suspension.

 

(a)        The Agreement may be terminated by any party at any time for any
reason by providing written notice to the other party, such termination to be
effective as of the date specified by the terminating party.

 

(b)        In addition to the termination rights set forth in the preceding
Subsection 4.3(a), the Purchaser may, in its sole and absolute discretion and in
lieu of terminating the Agreement, suspend the Seller as an approved seller at
any time and for any reason. Such suspension shall be effective as of the date
specified by the Purchaser and shall remain in effect until such time as the
Purchaser determines to reactivate the Seller or either party terminates the
Agreement. The Purchaser shall have the right to determine what rights and
privileges the Seller will have during the suspension and in no event shall the
Purchaser be obligated to enter into a Purchase Commitment with the Seller
during the suspension period.

 

(c)        With respect to any Mortgage Loan which is subject to a Purchase
Commitment as of the date of the termination or suspension notice,





5

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

except as provided in the Purchase Commitment or below, such termination or
suspension shall not change or modify the obligations of the Purchaser and the
Seller under the Purchase Commitment, and the Purchaser and the Seller shall
remain obligated to comply with the transaction subject to the terms and
conditions of the Agreement and the related Purchase Commitment. Further, the
termination of the Agreement shall not in any way affect the parties' rights,
obligations, representations, warranties or indemnifications with respect to
Mortgage Loans sold by the Seller to the Purchaser under the Agreement prior to
the effective date of the termination or suspension, as applicable, it being
understood that all such rights, obligations, representations, warranties and
indemnifications shall survive any such termination.

 

(d)        Notwithstanding anything to the contrary in this Section 4.3, the
Purchaser may immediately terminate its obligations under a Purchase Commitment
and return to the Seller any Mortgage Loans subject to a Purchase Commitment if
the Purchaser determines that (i) there has been a material adverse change with
respect to the Seller or in general market conditions, (ii) the Seller will be
unable to comply with any obligations, covenants, representations or warranties
under the Agreement with respect to the Purchase Commitment or (iii) any
deception, fraud, concealment or material misrepresentation has occurred by the
Seller, its officers, directors, employees, agents, subsidiaries, affiliates, or
by any independent contractors acting on behalf of the Seller, in connection any
Mortgage Loan committed or previously sold to the Purchaser.

 

Section 4.4  Intention of the Parties. Pursuant to this Agreement, Purchaser is
purchasing, and the Seller is selling the Mortgage Loans and not a debt
instrument or any other security of the Seller. Accordingly, the Seller and
Purchaser shall each treat the transaction for federal income tax purposes as a
sale by the Seller, and a purchase by Purchaser, of the Mortgage Loans,
including the Servicing Rights. The Purchaser shall have the right to review the
Mortgage Loans and the related Mortgage Loan Files to determine the
characteristics of the Mortgage Loans which shall affect the federal income tax
consequences of owning the Mortgage Loans, including the Servicing Rights, and
the Seller shall cooperate with all reasonable requests made by the Purchaser in
the course of such review.

 

Section 4.5  Execution of Agreement. The Agreement may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The Agreement shall be deemed binding when executed by both the
Purchaser and the Seller. Telecopy signatures shall be deemed valid and binding
to the same extent as the original.

 

Section 4.6  Entire Agreement. The Agreement and any related Purchase Commitment
constitute the entire understanding between the parties hereto with respect to
the sale and purchase of each Mortgage Loan hereunder and thereunder and
supersede all prior or contemporaneous oral or written communications regarding
same. The Seller and the Purchaser understand and agree that no employee, agent
or other representative of the Seller or the Purchaser has any authority to bind
such party with regard to any statement, representation, warranty or other
expression unless said statement, representation, warranty or other expression
is specifically included within the express





6

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

terms of the Agreement. The Agreement shall not be modified, amended or
in any way altered except by an instrument in writing signed by both parties.

 

Section 4.7  Further Agreements. The Seller shall execute and deliver
to the Purchaser and the Purchaser shall execute and deliver to the Seller such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of the Agreement.

 

Section 4.8  Successors and Assigns. The Agreement shall bind and inure to the
benefit of and be enforceable by the Seller and the Purchaser and the respective
permitted successors and assigns of the Seller and the successors and assigns of
the Purchaser. The Agreement shall not be assigned, pledged or hypothecated by
the Seller without the consent of the Purchaser. This Agreement may be assigned,
pledged or hypothecated or otherwise transferred or encumbered by the Purchaser,
in whole or part, without the consent of the Seller. If the Purchaser assigns
some or all of its rights as the Purchaser hereunder relating to some or all of
the Mortgage Loans, the assignee of the Purchaser, upon notification to the
Seller, will become the "Purchaser" hereunder with respect to such rights and
Mortgage Loans assigned hereby.

 

Section 4.9  Survival.  All covenants, agreements, representations and
warranties made herein shall survive the execution and delivery of the Agreement
and the Seller hereby waives the benefit of the applicable statutes of
limitations with respect to any of the covenants, agreements, representations
and warranties set forth herein. It shall not be a defense in any action by the
Purchaser against the Seller arising out of a breach of the Seller's covenants,
agreements, representations and warranties made herein that the Purchaser knew
or should have known of the existence of the related breach of such covenants,
agreements, representations and warranties.

 

Section 4.10  Severability Clause. Any part, provision, representation or
warranty of the Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of the Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any relevant
jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.

 

Section 4.11  Costs. All costs and expenses incurred in connection
with the transfer and delivery of the Mortgage Loans,  including recording fees,
fees for title policy endorsements and
continuations and the Seller's attorney's fees, shall be paid by the Seller.
All other costs shall be borne by the party incurring such costs.

 

Section 4.12  Attorney’s Fees. If any claim, legal action or any arbitration or
other proceeding is brought for the enforcement of the Agreement or because of a
dispute, breach, default or misrepresentation in connection with any of the
provisions of the Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs incurred in that
claim, action or proceeding, in addition to any other relief to which such party
may be entitled.





7

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

Section 4.13  Notices. All demands, notices and communications required to be
provided hereunder shall be in writing and shall be deemed to have been duly
given if mailed, by registered or certified mail, postage prepaid, and return
receipt requested, or, if by other means, when received by the other party at
the address set forth on the signature page hereto or such other address as may
hereafter be furnished to the other party by like notice. Any such demand,
notice or communication hereunder shall be deemed to have been received on the
date delivered to or received at the premises of the addressee (as evidenced, in
the case of registered or certified mail, by the date noted on the return
receipt, or in the case of email, by the earlier of the date noted on a
confirmation of delivery or the date noted on a return receipt).

 

Section 4.14  Reproduction of Documents. The
Agreement and all documents relating thereto, including,  without
limitation, (a) consents, waivers and modifications which may hereafter be
executed, (b) documents received by any party at the closing, and (c)
financial statements,  certificates and other information previously
or hereafter furnished,  may be reproduced by any photographic, photo static,
microfilm, micro-card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such
 reproduction was made by a party in the regular course of business, and
that any enlargement,  facsimile or further reproduction of such reproduction
shall likewise be admissible in evidence.

 

Section 4.15  Conflicts between Transaction Documents.  In the event of any
conflict,  inconsistency or ambiguity between the terms  and conditions of
the MLPA and the Guide, the terms of the Guide shall control.
In the event of any conflict, inconsistency or ambiguity between the terms  of
the MLPA,  the Guide and a Purchase Commitment, the terms of the Purchase
Commitment shall control. In the event of any conflict, inconsistency
or ambiguity between the terms and conditions of the MLPA, the Guide,  the
Purchase Commitment and the Funding
Schedule, the terms of the Funding Schedule shall control.

 

Section 4.16  Waiver. No waiver of any term or condition of the Agreement shall
be effective unless made in writing and signed by the party against whom
enforcement of such waiver is sought, and no written waiver shall be deemed or
construed to be a waiver of any future or subsequent breach of the term or
condition so waived. No failure or delay by either party in exercising any
right, power or remedy with respect to any of its rights hereunder shall operate
as a waiver thereof.

 

Section 4.17  General Interpretive Principles.  For purposes of the Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

 

(a)        the terms defined in the Agreement have the meanings assigned to them
in the Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

 

(b)        accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;

 

 





8

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

(c)       references herein to "Articles," "Sections," and "Subsections" without
reference to a document are to designated Articles, Sections and Subsections of
the Agreement;

 

(d)       reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears;

 

(e)       the words "herein," "hereof," "hereunder" and other words of similar
import refer to the Agreement as a whole and not to any particular provision;
and

 

(f)       the term "include” or "including" shall mean without limitation by
reason of enumeration.

 

Section 4.18  Governing Law.  The Agreement shall be governed by and interpreted
in accordance with  the laws  of the State of California
applicable to agreements entered into and
wholly performed within said jurisdiction.

 

(SIGNATURE PAGE FOLLOWS)

 

 





9

--------------------------------------------------------------------------------

 

PNMC-(R)-notag [pfsi20151231ex10124c170001.jpg]

Correspondent Lending Group

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

 

 

PennyMac Corp.,
as the "Purchaser"

 

 

 

 

 

 

 

 

 

 

By:

/s/Doug Jones

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Contact information for notices:

 

 

 

 

 

 

6101 Condor Drive

 

 

Moorpark, California 93021

 

 

Attn: Client Monitoring

 

 

clientmonitoring@pnmac.com

 

 

 

 

 

 

 

 

 

 

as the "Seller"

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Bridges

 

 

Name:

 

 

 

Title:

VP, Consumer Direct Lending

 

 

 

 

 

 

Contact information for notices:

 

 

 

 

 

 

 

 

 

 

With a Copy to:

 

 

 

 

 

 

Contact information for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------